Citation Nr: 1622155	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  09-50 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service from January 1970 to November 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded this issue in July 2014.

The Veteran was scheduled for a videoconference hearing in November 2010, but prior to the hearing he withdrew his request for a hearing.  The Board accordingly deems the Veteran's hearing request to be withdrawn.  See 38 C.F.R. § 20.704(e) (2015).  


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam, and he is not shown by competent and probative evidence to have been exposed to herbicides in Thailand or otherwise in service.

2.  Diabetes mellitus was not shown in service or for many years thereafter, and there is no competent evidence suggesting a relationship between this disability   and his active duty service.  


CONCLUSION OF LAW

The criteria for establishing service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by a letter in May 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the evidence includes the Veteran's service personnel records, service treatment records, private treatment records, VA treatment records, and lay evidence.  Attempts to verify the Veteran's claimed exposure to Agent Orange have also been undertaken.  The Veteran was not provided a VA examination on his claim for service connection for diabetes mellitus; however, the Board finds that VA was not obligated to provide an examination in this case.  The Veteran does not contend that his diabetes is related to service in a manner other than exposure     to Agent Orange, nor is there any evidence suggesting the condition is related to service.  Accordingly, as the question presented in this case is exposure to Agent Orange in service rather than a medical link between the condition and service, a    VA examination is not required.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).   

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.       §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309. 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including diabetes mellitus, may be service connected if    the requirements of 38 U.S.C.A. § 1116 (West 2014) and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service.  38 C.F.R.     §§ 3.307(d), 3.309(e) (2015).  

Veterans who, during active military, naval, or air service, served in the Republic of Vietnam from February 28, 1961 to May 7, 1975, shall be presumed to have been exposed to an herbicide agent, including Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during  that service.  38 C.F.R. § 3.307(a)(6)(iii) (2015).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if   the conditions of service involved duty or visitation in the Republic of Vietnam.    38 C.F.R. § 3.307(d)(6)(i).  Additionally, 38 C.F.R. § 3.307(a)(6)(iv) extends the presumption to Veterans who served between April 1, 1968 and August 31,1971, in a unit that, as determined by the Department of Defense (DOD), operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period.  

The Veteran contends that he was exposed to herbicides during active duty service.  Specifically, he has contended that he was deployed to the Republic of Taiwan    and then to two air bases in Thailand; he asserted that from there he was put on an aircraft mission to the Republic of Vietnam, including Camp Evans and that he was exposed to herbicides during in-country service.  

The Veteran's medical records establish the diagnosis of and treatment for diabetes mellitus in 2006.  Thus, the first element for establishing service connection, a current disability, has been met.  The question becomes whether the condition is related to service. 

The Veteran asserted in his lay statements that he was deployed to Ching Chaun Kang Air Base from Langley Air Force Base in January 1973.  He further asserted that as part of his military occupational specialty (MOS) as an aircraft maintenance officer he was further deployed to two bases in Thailand, including Nakon Phanom and Takhli.  He asserted that when he was at Nakhon Phanom Air Base in Thailand, he flew to Tan Son Nhut Air Base in Vietnam, and that he also went to Camp Evans.  The Veteran has also reported that he was transporting cargo while in Saigon and that he was transporting North Vietnamese prisoners of war to Camp Evans.  At the RO informal conference in February 2010, the Veteran testified     that he landed in Vietnam when transporting North Vietnamese prisoners to Camp Evans, and that he was on the ground during this mission.  

In support of his claim, the Veteran submitted numerous copies of letters and statements.  The Veteran submitted a buddy statement from fellow service member J.R.J., who stated that he was assigned with the Veteran to deploy to Ching Chaun Kang Air Base in Tawian, and that personnel were further deployed to South Vietnam and Thailand; he asserted that the Veteran was deployed to South Vietnam twice.  The Veteran also submitted a buddy statement from fellow service member S.E., who stated that he was the Veteran's roommate and that although he did not deploy with the Veteran to Ching Chaun Kang Air Base, he knew that the Veteran was deployed, and it was his understanding that the squadron's mission was to fly cargo to Vietnam military bases.  However, the Veteran has conceded that neither of his buddies was with him when he deployed to Vietnam.  The Veteran also submitted copies of personal letters he contends were written while he was deployed to Southeast Asia.  The Board notes that while these letters document the Veteran's time in Thailand, they do not mention that he was in Vietnam or reference flights to Vietnam.  

In weighing the lay evidence, the Board notes that there are some inconsistencies    in the Veteran's assertions.  There are discrepancies in the Veteran's assertions      of when he was in Vietnam; his statements assert that he was in Vietnam both in January 1973 as well as March 1973.  Further, there are varying accounts of where his mission originated; the Veteran has asserted that his mission began in both Nakhon Phanom and Takhli before entering Vietnam.  Moreover, the purpose        of the mission to Vietnam varied; the Veteran has asserted that he was there to transport North Vietnamese prisoners of war, and he has also asserted that he was there to transport cargo.  There are also inconsistencies in the number of times the Veteran went to Vietnam and the duration of his time there.  He asserted that he was deployed to Vietnam once, which was inconsistent with the buddy statement that  he was deployed to Vietnam twice; moreover the Veteran has stated that he was in Vietnam for a one-day flight, but he has also stated that he was on a 48-hour cargo mission.  In light of the inconsistencies in the Veteran's statements regarding his presence in Vietnam, when considered with the other evidence of record, the Board finds that his assertions are not persuasive.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore testimony simply because the individual involved is an interested party; personal interest may, however, affect the credibility of the evidence); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence and conflicting statements of the appellant in weighing credibility).  

The Board notes that the Veteran's military personnel records do not support a finding that he went to Vietnam.  As noted, his MOS was as an aircraft maintenance officer.  His records include performance reviews which detailed discussion of his duties during various 6 month periods from 1971 through 1973, and his outstanding performance as a Squadron Maintenance Officer during these periods.  While these reports reflect that his duties included processing personnel and equipment for operations in Southeast Asia, Europe, and stateside, they do not indicate that he actually was deployed to Vietnam.  In fact, his records clearly reflect he was sent  on temporary duty to Panama Canal Zone and other records indicate foreign  service in China and Panama.  Vietnam is not mentioned.  It is likely that actions   in Vietnam, or the missions the Veteran reports took him to Vietnam, would have been mentioned in these records.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  The Veteran's DD Form 214 does not list any service in Vietnam or medals reflecting that he served in Vietnam or in support operations in Vietnam.  Moreover, the service personnel records and service treatment records do not show that the Veteran was on flight status or qualified    for aircrew duty, and there was no evidence that the Veteran had courier assignments or other temporary duty assignments to Vietnam.  

The RO submitted a request to the United States Army and Joint Services Records Research Center (JSRRC) for any information to corroborate the Veteran's assertions of in-country service in Vietnam.  Thereafter, the RO prepared a formal finding of inability to corroborate in-country service, noting that the service treatment records did not show any service in Vietnam, and that a PIES request was inconclusive on whether the Veteran served in Vietnam.  The RO also contacted the United States   Air Force to confirm whether the Veteran's unit went to Vietnam at any time during the Veteran's deployment to Southeast Asia.  In response, the Air Force provided       a summary of deployments from January to June 1973, and although there were missions to Vietnam, the Veteran was not listed as a member of those flight crews.  

In light of the foregoing, the Board finds that the service records are more probative and persuasive than the lay assertions as to his presence in Vietnam.  Alternatively, the Veteran has contended that he was stationed in Thailand, and the RO developed the claim to determine potential exposure to Agent Orange there.  A Compensation Services memorandum was placed in the file and indicates that a review of a list    of herbicide use and test sites outside Vietnam provided by the Department of Defense, and the Project CHECO report was conducted, and that limited testing     of tactical herbicides was conducted in Pranburi, Thailand from April to September 1964.  However, the Veteran did not begin active duty service until January 1970 and therefore was not present at the time of such use.  Moreover, the Veteran has not alleged perimeter duty in Thailand where non-tactical herbicides were use, or otherwise reported specific exposure there.  

Based on the sum of the evidence, the Board finds that the most probative evidence is against a finding that the Veteran was exposed to herbicides during active duty service.  The Veteran's service records do not reflect service in Vietnam or Korea, and there is no presumption of exposure available to the Veteran.  Moreover, he   did not serve in Thailand during the time of herbicide testing.  Accordingly, the presumptive provisions concerning diabetes and herbicide exposure are not available, and service connection on that basis is denied.  38 C.F.R. § 3.307(a)(6); 38 C.F.R. § 3.309(e).  

However, an appellant is not precluded from establishing service connection      with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Nonetheless, upon review of the record, the Board finds the evidence does not support a finding of service connection.  

Here, the service treatment records do not contain any evidence of treatment, diagnosis or findings consistent with diabetes mellitus.  Diabetes mellitus was initially diagnosed in 2008.  Thus, the Veteran's diabetes mellitus was not shown in service or within one year following discharge from service.  Moreover, there is no competent evidence of record even suggesting that his current disability is related to service, nor does the Veteran contend his condition is related to service for reasons other than Agent Orange exposure.   

Based on the foregoing, the Board finds that the preponderance of the probative and persuasive evidence is against a finding of service connection for diabetes mellitus on any basis.  Thus, the claim for service connection for diabetes mellitus is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

ORDER

Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure, is denied.  




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


